Citation Nr: 1639514	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was previously represented by Disabled American Veterans.  In January 2016, VA received a completed appointment with regard to the attorney noted above.  While this was received after the appeal was recertified to the Board in July 2015, the Board will recognize the good cause shown and this attorney as the Veteran's representative.  In addition, the Veteran's attorney has had since January 2016 to submit evidence or argument and has not done so.  The Board will proceed with this appeal.

The Veteran's claims were remanded by the Board in January 2015 in order to obtain a new audiology examination and medical opinions.  The requested development has been completed and the Veteran's claims are now ready for Board review.  


FINDINGS OF FACT

1.  Audiological numbers shown on the December 2007 discharge examination report were based on unreliable results and did not accurately reflect the Veteran's hearing acuity at that time.

2.  The Veteran was not shown to have hearing loss in either ear in the year following discharge from service.  

3.  A current bilateral hearing loss disability is not causally or etiologically related to service.

4.  Tinnitus is not causally or etiologically related service and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a May 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and VA treatment records have been associated with the record.  The Veteran has been provided VA audiological examinations and medical opinions have been obtained.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Service Connection Law and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The conditions of sensorineural hearing loss and tinnitus (organic diseases of the nervous system) are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service incurrence or aggravation of hearing loss and tinnitus may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no presumed service connection because hearing loss and tinnitus were not medically diagnosed in the year following discharge from service.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

III. History and Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  The Veteran has reported that he was exposed to the loud noises of jet aircraft during his Air Force service.  The Board must determine whether a nexus exists between the current bilateral hearing loss and tinnitus disabilities and the reported in-service noise exposure.  The Board notes that the Veteran is not entitled to service connection for hearing loss disability or tinnitus based on continuity of symptomatology.  The evidence does not show, and the Veteran has not asserted, that the Veteran has experienced tinnitus, or hearing loss of either ear, ever since discharge from service.  

May 1969 audiological testing for enlistment to service indicates that the Veteran had auditory thresholds of 10, 10, 5, 20, 15, and 40 decibels in the right ear, and auditory thresholds of 10, 10, 10, 5, 5, and 10 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4,000 and 6000 Hertz.  This shows that the Veteran did not have a hearing loss disability as defined by VA on entry to service.  

In December 1970, the Veteran was provided an audiometric examination for separation from service.  The recorded auditory thresholds were 30, 30, 30, 30, 30, and 35 decibels in the right ear, and 30, 30, 30, 30, 30, and 30 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  At that time the Veteran reported that he had noticed diminished hearing since August 1970 when using a phone.  The December 1970 discharge examination report states that the Veteran had hearing loss.  

A December 2008 VA treatment record notes that the Veteran had questionable mild hearing loss and that the Veteran denied tinnitus.  

The Veteran first submitted a claim for service connection for hearing loss and tinnitus in April 2009.  He was provided a VA audiological examination in June 2009.  He reported an approximately 15 year history of hearing loss and tinnitus.   The June 2009 audiometric examination revealed the Veteran to have auditory thresholds of 15, 20, 25, 25, and 30 decibels in the right ear, and auditory thresholds of 15, 15, 25, 30, and 35 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 94 percent on the right and 96 percent on the left.  The Board notes that the audiological examination report indicates that the Veteran did not have hearing loss disability in either ear as defined by VA.  The examiner stated that the Veteran had a very mild high frequency sensorineural hearing loss.  The VA audiologist opined that it was unlikely that the Veteran's hearing loss or occasional tinnitus were attributable to in-service noise exposure.  His rationale was that the Veteran reported onset of both about 15 years ago and he had been out of service for 38 years.  

The Veteran was provided a VA audiological consult in March 2010.  The VA audiologist stated that the test reliability was poor.  Bone conduction testing was not attempted because the inconsistencies did not resolve with reinstruction.  A November 2010 VA audiology consult notes that the Veteran's hearing levels for speech were within normal limits.  The examiner stated that the Veteran had mild to moderate high frequency sensorineural hearing loss bilaterally above 2,000 Hertz.  A VA audiologist noted in September 2014 that pure tone air conduction testing was of very poor reliability and were suggestive of severe hearing loss, despite normal conversational function.  

A June 2015 VA audiometric examination revealed the Veteran to have auditory thresholds of 20, 25, 35, 35, 40, 55, and 70 decibels in the right ear, and auditory thresholds of 15, 25, 35, 40, 50, 50, and 65 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hertz.  Speech recognition scores were 88 percent on the right and 96 percent on the left.  The VA audiologist opined that the Veteran's separation audiology examination of December 7, 1970 was of poor reliability.  The examiner noted that audiologic examination performed decades after separation from service (June 2009) showed normal hearing sensitivity through 2000 Hertz, so there were no  apparent permanent threshold shifts during service.  The examiner further noted a significant progression of hearing loss from June 2009 and November 2010.  She noted that the overall pattern of findings during the past six years showed a progressive hearing loss that had manifested gradually, and is due to an etiology that is not likely due to the claimed remote noise exposure.  The examiner further opined that a pre-existing right hear hearing loss was not aggravated beyond normal progression in military service and that the Veteran's current left ear hearing loss is not related to military service.  She noted that slowly progressive hearing loss first identified and documented decades after military separation is a nonspecific finding that is consistent with etiologies such as presbycusis (age related hearing loss) that are not likely due to claimed remote military noise exposure, or to any other specific in service event.  The Veteran was specifically asked multiple times, prior to the exam, whether his hearing loss has been noticeable since service, and/or whether he has noticed worsening hearing loss over many years.  He was unable to give a verbal response.  The patient gave a non-verbal response and shrugged at the question multiple times.

The Veteran reported to the June 2015 VA examiner that his tinnitus had been longstanding.  However, he was unable to provide specific details as to onset of his intermittent bilateral tinnitus.  It was not clear how long his current complaint of tinnitus had been present.  The VA audiologist opined that the Veteran's current tinnitus was unrelated to military service.  She noted that tinnitus is a symptom associated to hearing loss and that the Veteran's hearing loss was not due to service.  

Although the June 2015 VA audiologist indicated that the Veteran had right ear hearing loss prior to service, the Board notes that the enlistment examination report reveals that the Veteran did not have hearing loss disability in either ear as defined by VA at that time.  The Board further notes that the physical profile area (Box #76) of that report contains a "1" under the letter "H," indicating that the Veteran's hearing acuity was normal.  As the Veteran was not noted to have hearing loss on entry to service, the presumption of soundness applies.  See 38 C.F.R. § 3.304(b).

The Board recognizes that the December 1970 discharge examination report shows decibel levels that indicate hearing loss disability as defined by VA in both ears.  Furthermore, the discharge examiner diagnosed bilateral hearing loss.  Regardless, the Board finds that in this case that the Veteran did not have hearing loss disability when examined for discharge from service.  As noted above, the June 2015 VA audiologist indicated that the December 1970 audiometric results were incorrect.  Evidence in support of the audiologist's opinion include the fact that in June 2009 the Veteran only reported approximately a 15 year history of hearing loss and the fact that the June 2009 audiology report showed that the Veteran had normal hearing as defined by VA more than 38 years after the December 1970 audiometric evaluation.  Also supporting the examiner's opinion that the audiology results in December 1970 were incorrect is the fact that the VA treatment records since 2010 show that at times the Veteran has continued to provide unreliable responses to VA auditory testing.  Thus the Board finds that the Veteran did not develop bilateral hearing loss during service.  

In this case the earliest valid audiometric evaluation subsequent to service shows that the Veteran's hearing acuity was almost, but not yet, a disability as defined by VA in June 2009.  Both the June 2009 and the June 2015 VA audiologists were of the opinion that the Veteran did not develop hearing loss or tinnitus due to his military service.  There are no medical opinions to the contrary.  

Although the Veteran asserts that his current bilateral hearing loss and tinnitus are related to service, the issues of whether the Veteran has current hearing loss or tinnitus disabilities that are a result of noise exposure during service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Consequently the Veteran's assertions are not competent evidence regarding whether he has current hearing loss or tinnitus disabilities due to service.
 
The most probative evidence of record consists of the VA audiology opinions that opine that the Veteran first developed bilateral hearing loss and tinnitus many years after discharge from service and opined that such current disabilities are unrelated to service.  

Accordingly, the preponderance of the evidence is against the Veteran's claims and service connection for bilateral hearing loss and for tinnitus is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, the claims are denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 

 Entitlement to service connection for tinnitus is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


